DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 and 05/26/2021 have been considered by the examiner and been placed of record in the file.

Allowable Subject Matter
Claims 2, 8-10 and 12  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 2017/0220842 A1) in view of Lillie et al. (US 2018/0211078 A1).

Claim 1. Thompson et al. disclose a method for controlling a device controller of an electronic device  comprising a fingerprint sensor to transition from a normal power mode to a low power mode relative the normal power mode (read as The method includes placing the electronic device in a first power mode, the first power mode being a doze mode, wherein the fingerprint controller is in a low power mode; scanning for an object proximate to the sensing region; executing a validation mode to determine whether the object is a fingerprint; sending a wake up signal directly from the touch controller to the fingerprint controller and placing the fingerprint controller in a second power mode, the second power mode being a higher power mode than the first power mode; and capturing an image of the fingerprint [0008], Also [0009-0010] disclose same idea. FIG. 10), the method comprising: 
- when a first time limit is reached, determining  whether a finger is present on the fingerprint sensor (read as If during state 1002, the process determines that no finger is present after a scan in touch doze mode, the device waits a predetermined time interval or period (“T1”), after which it performs another doze mode scan. For example, T1 may be on the order of 10 to 30 ms [0113]), the first time limit is below or equal to a time out limit for transitioning the device controller from the normal power mode to the low power mode, such that the device controller is still in the normal power mode when the first time limit is reached (read as the time period that the device waits after the touch doze scan fails to detect a touch (T1) may be much less than the time period that the device waits after an invalid touch (T2) (i.e., T2>>T1) [0114]); 
- when a presence of the finger on the fingerprint sensor has been concluded, maintaining the device controller in the normal power mode at least until a second time limit is reached (read as  After finger presence is detected, the touch controller (or fingerprint controller) scans the touch sensor interface (and/or fingerprint sensing area) for more detailed information to validate the touch for fingerprint sensing. After the touch is validated, fingerprint capture is initiated with the fingerprint controller [0077]. The device must take some amount of time in order to detect and  validate the fingerprint.), 
wherein the following steps are repeated until it is determined that a finger is not present on the fingerprint sensor (FIG. 8 all steps): 
when the second time limit is reached, determining whether the finger is still present on the fingerprint sensor (read as  After finger presence is detected, the touch controller (or fingerprint controller) scans the touch sensor interface (and/or fingerprint sensing area) for more detailed information to validate the touch for fingerprint sensing. After the touch is validated, fingerprint capture is initiated with the fingerprint controller [0077]. The device must take some amount of time in order to detect and  validate the fingerprint.), wherein 
Thompson et al. do not explicitly disclose
when the presence of the finger on the fingerprint sensor has been concluded, maintaining the device controller in the normal power mode at least until the second time limit is again reached, or, 
when it is determined that a finger is not present on the fingerprint sensor, transitioning the device controller from the normal power mode to the low power mode.
However, in the related field of endeavor Lillie et al. disclose: If a finger is not detected as being present at stage 505, the hybrid sensor remains in the WOF mode [0089]. All steps in FIG. 9. The idea, of a fingerprint device turning on and off depending on the presence of finger, is clearly disclosed by Lillie et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Thompson et al. with the teaching of Lillie et al. in order to conserve power of a fingerprint reader device by turning it on only in the presence of a finger. This is true since an optical sensor may include an active finger illumination light source or utilize light from a display, which would consume a relatively high amount of power (Lillie et al. [0082]).

Claim 3. The method according to claim 1, the combination of Thompson et al. and Lillie et al. teaches,
wherein the second time limit is equal to the first time limit (Thompson et al.: read as the process determines that no finger is present after a scan in touch doze mode, the device waits a predetermined time interval or period (“T1”), after which it performs another doze mode scan. For example, T1 may be on the order of 10 to 30 ms [0113]).

Claim 4. The method according to claim 1, the combination of Thompson et al. and Lillie et al. teaches,
wherein the second time limit is longer than the first time limit (Thompson et al.: the time period that the device waits after the touch doze scan fails to detect a touch (T1) may be much less than the time period that the device waits after an invalid touch (T2) (i.e., T2>>T1) [0115]).

Claim 5. The method according to any one of the preceding claims claim 1,  the combination of Thompson et al. and Lillie et al. teaches,
wherein determining whether a finger is present on the fingerprint sensor when the first time limit is reached comprises: 
- probing the presence of the finger on the fingerprint sensor multiple times at a sampling rate, wherein when the finger is determined to be present each of or at least a majority of the multiple times of probing then the finger is concluded to be present on the fingerprint sensor (Thompson et al.: read as the process determines that no finger is present after a scan in touch doze mode, the device waits a predetermined time interval or period (“T1”), after which it performs another doze mode scan. For example, T1 may be on the order of 10 to 30 ms [0113]).

Claim 6. The method according to claim 1, the combination of Thompson et al. and Lillie et al. teaches,
wherein determining whether a finger is present on the fingerprint sensor when the second time limit is reached comprises probing the presence of the finger a single time (Thompson et al.: read as If presence of a finger (or other object) is detected in doze mode, the device transitions to a touch validation mode as shown by state 1004 [0112]).

Claim 7. The method according to claim 1, the combination of Thompson et al. and Lillie et al. teaches,
wherein the electronic device comprises a display unit, the method comprising: 
- when the device controller is in the normal power mode controlling the display unit to be in a state with a high brightness level (Thompson et al.: read as  Once a valid touch is detected in step 804, the touch controller 706 notifies the display controller… the display controller 704 may illuminate the fingerprint with the display as part of optical fingerprint imaging. [0098]), and, 
- when the device controller is in the low power mode controlling the display unit to be in a state with a low brightness level in relation to the high brightness level (Thompson et al.: read as  In parallel, the touch controller 706 may notify the display controller 704 that the fingerprint capture is complete so that the display controller 704 may turn off the illumination in the fingerprint sensing area [0101]).


Claim 11. Thompson et al. disclose an electronic device (read as an electronic device having a touch sensor and a fingerprint sensor as show [0065]) comprising: 
- a fingerprint sensor (read as an electronic device having a touch sensor and a fingerprint sensor as show [0065]) configured to acquire fingerprint image data and to detect the presence of a finger (FIG. 8 all steps); 
- a device controller configured to operate in a normal power mode or a low power mode relative the normal power mode (read as The method includes placing the electronic device in a first power mode, the first power mode being a doze mode, wherein the fingerprint controller is in a low power mode; scanning for an object proximate to the sensing region; executing a validation mode to determine whether the object is a fingerprint; sending a wake up signal directly from the touch controller to the fingerprint controller and placing the fingerprint controller in a second power mode, the second power mode being a higher power mode than the first power mode; and capturing an image of the fingerprint [0008], Also [0009-0010] disclose same idea. FIG. 10); 
wherein the electronic device is arranged to: 
- when a first time limit is reached, determine whether a finger is present on the fingerprint sensor (read as If during state 1002, the process determines that no finger is present after a scan in touch doze mode, the device waits a predetermined time interval or period (“T1”), after which it performs another doze mode scan. For example, T1 may be on the order of 10 to 30 ms [0113]), the first time limit is below or equal to a time limit for transitioning the device controller from the normal power mode to the low power mode, such that the device controller is still in the normal power mode when the first time limit is reached (read as the time period that the device waits after the touch doze scan fails to detect a touch (T1) may be much less than the time period that the device waits after an invalid touch (T2) (i.e., T2>>T1) [0114]); 
- when the presence of the finger on the fingerprint sensor has been concluded, maintain the device controller in the normal power mode at least until a second time limit is reached, wherein, when the device controller is in the normal power mode: 
each time the second time limit is reached, determine whether the finger is present on the fingerprint sensor (read as  After finger presence is detected, the touch controller (or fingerprint controller) scans the touch sensor interface (and/or fingerprint sensing area) for more detailed information to validate the touch for fingerprint sensing. After the touch is validated, fingerprint capture is initiated with the fingerprint controller [0077]. The device must take some amount of time in order to detect and  validate the fingerprint.), wherein 
when the presence of the finger on the fingerprint sensor has been concluded by the fingerprint sensor, maintain the device controller in the normal power mode at least until the second time limit is again reached, or 
when it is determined that a finger is not present on the fingerprint sensor, transition the device controller from the normal power mode to the low power mode.
Thompson et al. do not explicitly disclose
when the presence of the finger on the fingerprint sensor has been concluded, maintaining the device controller in the normal power mode at least until the second time limit is again reached, or, 
when it is determined that a finger is not present on the fingerprint sensor, transitioning the device controller from the normal power mode to the low power mode.
However, in the related field of endeavor Lillie et al. disclose: If a finger is not detected as being present at stage 505, the hybrid sensor remains in the WOF mode [0089]. All steps in FIG. 9. The idea, of a fingerprint device turning on and off depending on the presence of finger, is clearly disclosed by Lillie et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Thompson et al. with the teaching of Lillie et al. in order to conserve power of a fingerprint reader device by turning it on only in the presence of a finger. This is true since an optical sensor may include an active finger illumination light source or utilize light from a display, which would consume a relatively high amount of power (Lillie et al. [0082]).


Claim 13. The electronic device according to claim 11, the combination of Thompson et al. and Lillie et al. teaches,
comprising a display unit configured to be in a state with high brightness level when the device controller is in the normal mode (Thompson et al.: read as  Once a valid touch is detected in step 804, the touch controller 706 notifies the display controller… the display controller 704 may illuminate the fingerprint with the display as part of optical fingerprint imaging. [0098]), and 
to be in a state with a low brightness level relative the high brightness level when the device controller is in the low power mode (Thompson et al.: read as  In parallel, the touch controller 706 may notify the display controller 704 that the fingerprint capture is complete so that the display controller 704 may turn off the illumination in the fingerprint sensing area [0101]).

Claim 14. The electronic device according to claim 11, the combination of Thompson et al. and Lillie et al. teaches,
wherein the electronic device is a portable electronic device and the fingerprint sensor is side mounted on the portable electronic device (Thompson et al.: read as Touch sensor devices and fingerprint sensors are also often used in smaller computing systems (such as touch screens integrated in mobile devices such as smartphones and tablets) [0006]).

Claim 15. The electronic device according to claim 11, the combination of Thompson et al. and Lillie et al. teaches,
wherein the electronic device is a portable electronic device and the fingerprint sensor is back mounted on the portable electronic device (Thompson et al.: read as Touch sensor devices and fingerprint sensors are also often used in smaller computing systems (such as touch screens integrated in mobile devices such as smartphones and tablets) [0006]).

Claim 16. The electronic device according to claim 11, the combination of Thompson et al. and Lillie et al. teaches,
wherein the electronic device is a mobile phone (Thompson et al.: read as Touch sensor devices and fingerprint sensors are also often used in smaller computing systems (such as touch screens integrated in mobile devices such as smartphones and tablets) [0006]).

Claim 17. The electronic device according to claim 11, the combination of Thompson et al. and Lillie et al. teaches,
wherein the fingerprint sensor is a capacitive fingerprint sensor (Thompson et al.: read as suitable technology may be used for the touch sensor and fingerprint sensor (e.g., capacitive, optical, ultrasonic and combination thereof) [0057]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646